Exhibit 10.2

 

LOGO [g604676g13o07.jpg]

REVOLVING PROMISSORY NOTE

 

$50,000,000.00    September 27, 2013

For value received, GEOSPACE TECHNOLOGIES CORPORATION, a Delaware corporation
(“Borrower”), does hereby promise to pay to the order of FROST BANK, a Texas
state bank (“Lender”), at P.O. Box 34746, San Antonio, Texas 78265, or at such
other address as Lender shall from time to time specify in writing, in lawful
money of the United States of America, the sum of FIFTY MILLION AND NO/100
DOLLARS ($50,000,000.00), or so much thereof as from time to time may be
disbursed by Lender to Borrower under the terms of that certain Loan Agreement
dated of even date herewith between Borrower, Guarantor (as defined therein) and
Lender (the “Loan Agreement”), and be outstanding, together with interest from
the date hereof on the principal balance outstanding from time to time as
hereinafter provided. Interest shall be computed on a per annum basis of a year
of 360 days and for the actual number of days elapsed, unless such calculation
would result in a rate greater than the highest rate permitted by applicable
law, in which case interest shall be computed on a per annum basis of a year of
365 days or 366 days in a leap year, as the case may be. Any capitalized terms
used in this Note and not otherwise defined herein shall have the meaning
ascribed to them in the Loan Agreement.

1. Payment Terms. Interest only on amounts outstanding hereunder shall be due
and payable monthly as it accrues, on the 1st day of each and every calendar
month, beginning November 1, 2013, and continuing regularly and monthly
thereafter until April 27, 2016, when the entire amount hereof, principal and
accrued interest then remaining unpaid, shall be then due and payable; interest
being calculated on the unpaid principal each day principal is outstanding and
all payments made credited to any collection costs and late charges, to the
discharge of the interest accrued and to the reduction of the principal, in such
order as Lender shall determine.

2. Interest Rate.

(a) The interest rate is a rate per year equal to the lesser of (i) the Wall
Street Journal LIBOR Rate (as defined in clause (c) below) plus the Applicable
Margin (as defined in clause (d) below), or (ii) the Maximum Rate.

(b) The interest rate will be adjusted on the first (1st) day of each quarter
(the “Adjustment Date”) and remain fixed until the next successive Adjustment
Date. If the Adjustment Date in any particular quarter would otherwise fall on a
day that is not a Business Day then, at Lender’s option, the Adjustment Date for
that particular month will be the first Business Day immediately following
thereafter.

(c) The Wall Street Journal LIBOR Rate is a rate of interest equal to the one
month London interbank offered rate as published in the “Money Rates” section of
The Wall Street Journal (or, if such source is not available, such alternate
source as determined by Lender reasonably and in good faith) on the banking day
immediately preceding the Adjustment Date, as adjusted from time to time in
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.



--------------------------------------------------------------------------------

(d) The Applicable Margin shall be the following amounts per annum, based upon
the ratio of Funded Debt to EBITDA, as set forth in the most recent compliance
certificate (or, if no compliance certificate is required, the Borrower’s most
recent financial statements) received by Lender as required in the Loan
Agreement; provided, however, that, until Lender receives the first compliance
certificate or financial statement, such amounts shall be those indicated for
pricing level 4 set forth below:

 

Pricing Level

   Funded Debt to EBITDA    Wall Street Journal
LIBOR Rate +  

1

   > 1.50      3.25 % 

2

   1.50 >, but > 1.25      3.00 % 

3

   1.25>, but > 1.00      2.75 % 

4

   <1.00      2.50 % 

The ratio of Funded Debt to EBITDA will be calculated at the end of each
reporting period for which Lender requires financial statements, using the
results of the twelve-month period ending with that reporting period. The
Applicable Margin shall be in effect from the date the most recent compliance
certificate or financial statement is received by Lender until the date the next
compliance certificate or financial statement is received; provided, however,
that if Borrower fails to timely deliver the next compliance certificate or
financial statement, the Applicable Margin from the date such compliance
certificate or financial statement was due until the date such compliance
certificate or financial statement is received by Lender shall be the highest
pricing level set forth above.

3. Late Charge. If a payment is made more than 10 days after it is due, Borrower
will be charged, in addition to interest, a delinquency charge of (a) 5% of the
unpaid portion of the regularly scheduled payment, or (b) $250.00, whichever is
less. Additionally, upon maturity of this Note, if the outstanding principal
balance (plus all accrued but unpaid interest) is not paid within 10 days of the
maturity date, Borrower will be charged a delinquency charge of (i) 5% of the
sum of the outstanding principal balance (plus all accrued but unpaid interest),
or (ii) $250.00, whichever is less. Borrower agrees with Lender that the charges
set forth herein are reasonable compensation to Lender for the handling of such
late payments.

4. Default Rate. For so long as any Event of Default exists, regardless of
whether or not there has been an acceleration of the indebtedness evidenced by
this Note, and at all times after the maturity of the indebtedness evidenced by
this Note (whether by acceleration or otherwise), and in addition to all other
rights and remedies of Lender hereunder, interest shall accrue at the applicable
rate stated in Section 2 above plus two percent (2%) per annum, but in no event
in excess of the Maximum Rate, and such accrued interest shall be immediately
due and payable. Borrower acknowledges that it would be extremely difficult or
impracticable to determine Lender’s actual damages resulting from any Event of
Default, and such accrued interest is a reasonable estimate of those damages and
does not constitute a penalty.

5. Revolving Line of Credit. Under the Loan Agreement, Borrower may request
advances and make payments hereunder from time to time, provided that it is
understood and agreed that the aggregate principal amount outstanding from time
to time hereunder shall not at any time exceed the Revolving Credit Commitment
minus the Letter of Credit Liabilities. The

 

2



--------------------------------------------------------------------------------

unpaid balance of this Note shall increase and decrease with each new advance or
payment hereunder, as the case may be. This Note shall not be deemed terminated
or canceled prior to the date of its maturity other than in accordance with the
terms of the Loan Agreement, although the entire principal balance hereof may
from time to time be paid in full. Borrower may borrow, repay and re-borrow
hereunder. All payments and prepayments of principal or interest on this Note
shall be made in lawful money of the United States of America in immediately
available funds, at the address of Lender indicated above, or such other place
as the holder of this Note shall designate in writing to Borrower. If any
payment of principal or interest on this Note shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and any such extension of time shall be included in computing interest in
connection with such payment. The books and records of Lender shall be prima
facie evidence of all outstanding principal of and accrued and unpaid interest
on this Note.

6. Prepayment. Borrower reserves the right from time to time to prepay, prior to
maturity, all or any part of the principal of this Note without premium or
penalty. Any prepayments shall be applied first to accrued interest and then to
principal. Borrower will provide written notice to the holder of this Note of
any such prepayment of all or any part of the principal at the time thereof. All
payments and prepayments of principal or interest on this Note shall be made in
lawful money of the United States of America in immediately available funds, at
the address of Lender indicated above, or such other place as the holder of this
Note shall designate in writing to Borrower.

7. Default. It is expressly provided that upon the occurrence and during the
continuance of an Event of Default the holder of this Note may, at its option,
exercise the remedies of Lender provided in Section 9.02 of the Loan Agreement;
and in the event default is made in the prompt payment of this Note when due or
declared due, and the same is placed in the hands of an attorney for collection,
or suit is brought on same, or the same is collected through probate, bankruptcy
or other judicial proceedings, then the Borrower agrees and promises to pay all
out-of-pocket costs of collection, including reasonable attorney’s fees.

8. No Usury Intended; Usury Savings Clause. In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the Maximum Rate. The
amounts of such interest or other charges previously paid to the holder of the
Note in excess of the amounts permitted by applicable law shall be applied by
the holder of the Note to reduce the principal of the indebtedness evidenced by
the Note, or, at the option of the holder of the Note, be refunded. To the
extent permitted by applicable law, determination of the Maximum Rate shall at
all times be made by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the loan and indebtedness,
all interest at any time contracted for, charged or received from the Borrower
hereof in connection with the loan and indebtedness evidenced hereby, so that
the actual rate of interest on account of such indebtedness is uniform
throughout the term hereof.

9. Security. This Note has been executed and delivered pursuant to the Loan
Agreement and is secured by a Security Agreement of even date herewith, by and
among Borrower, each of the domestic subsidiaries of Borrower identified on
Schedule 1 hereto and Lender, covering certain collateral as more particularly
described therein. The holder of this Note is entitled to the benefits and
security provided in the Loan Documents.

 

3



--------------------------------------------------------------------------------

10. Joint and Several Liability; Waiver. Each maker, signer, surety and endorser
hereof, as well as all successors and assigns of said parties, shall be directly
and primarily, jointly and severally, liable for the payment of all indebtedness
hereunder. Lender may release or modify the obligations of any of the foregoing
persons or entities, or guarantors hereof, in connection with this Note without
affecting the obligations of the others. All such persons or entities expressly
waive presentment and demand for payment, notice of default, notice of intent to
accelerate maturity, notice of acceleration of maturity, protest, notice of
protest, notice of dishonor, and all other notices and demands for which waiver
is not prohibited by law, and diligence in the collection hereof; and agree to
all renewals, extensions, indulgences, partial payments, releases or exchanges
of collateral, or taking of additional collateral, with or without notice,
before or after maturity. No delay or omission of Lender in exercising any right
hereunder shall be a waiver of such right or any other right under this Note.

11. Texas Finance Code. In no event shall Chapter 346 of the Texas Finance Code
(which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the “weekly ceiling” specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.

12. Governing Law, Venue. This Note is being executed and delivered, and is
intended to be performed in the State of Texas. Except to the extent that the
laws of the United States of America may apply to the terms hereof, the
substantive laws of the State of Texas shall govern the validity, construction,
enforcement and interpretation of this Note. In the event of a dispute involving
this Note or any other instruments executed in connection herewith, the
undersigned irrevocably agrees that venue for such dispute shall lie in any
court of competent jurisdiction in Bexar County, Texas.

13. Purpose of Loan. Borrower agrees that no advances under this Note shall be
used for personal, family or household purposes, and that all advances hereunder
shall be used solely for business, commercial, investment, or other similar
purposes.

14. Captions. The captions in this Note are inserted for convenience only and
are not to be used to limit the terms herein.

15. Renewal. This Note is given in renewal, extension and increase, but not
extinguishment, of all amounts left owing and unpaid on that certain Revolving
Promissory Note dated March 2, 2011, executed and delivered by Borrower,
formerly known as OYO Geospace Corporation, and payable to the order of Lender,
formerly known as The Frost National Bank, in the original face amount of
$25,000,000.00.

 

4



--------------------------------------------------------------------------------

BORROWER: GEOSPACE TECHNOLOGIES CORPORATION, a Delaware corporation By:   /s/
Thomas T. McEntire   Thomas T. McEntire, Vice President,   Chief Financial
Officer and Secretary

Signature Page

to Revolving Promissory Note



--------------------------------------------------------------------------------

SCHEDULE 1

TO

REVOLVING PROMISSORY NOTE

 

(1) GTC, Inc., a Texas corporation

 

(2) Exile Technologies Corporation, a Texas corporation

 

(3) Geospace Engineering Resources International, Inc., a Texas corporation

 

(4) Geospace Finance Corp., a Texas corporation

 

(5) Geospace J.V., Inc., a Texas corporation

 

(6) Geospace Technologies, Sucursal Sudamericana LLC, a Texas limited liability
company

Schedule 1

to Revolving Promissory Note